Citation Nr: 1110850	
Decision Date: 03/18/11    Archive Date: 03/30/11

DOCKET NO.  09-08 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss.

2.  Entitlement to service connection for right ear hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Davitian, Counsel



INTRODUCTION

The Veteran served on active duty from January 1967 to January 1969.

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied the benefits sought on appeal.


FINDINGS OF FACT

1.  In correspondence received by the Board in January 2011, the Veteran withdrew the issue of entitlement to service connection for left ear hearing loss.  

2.  In correspondence received by the Board in January 2011, the Veteran withdrew the issue of entitlement to service connection for right ear hearing loss.  

3.  In correspondence received by the Board in January 2011, the Veteran withdrew the issue of entitlement to service connection for tinnitus.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by the Veteran with regard to the issue of entitlement to service connection for left ear hearing loss have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).

2.  The criteria for withdrawal of a Substantive Appeal by the Veteran with regard to the issue of entitlement to service connection for right ear hearing loss have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).

3.  The criteria for withdrawal of a Substantive Appeal by the Veteran with regard to the issue of entitlement to service connection for tinnitus have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 C.F.R. § 20.202.  A Substantive Appeal may be withdrawn on the record at a hearing or in writing at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204.

In correspondence received by the Board in January 2011, the Veteran withdrew the issues of entitlement to service connection for left ear hearing loss, entitlement to service connection for right ear hearing loss, and entitlement to service connection for tinnitus. 

As a result, there remain no allegations of error of fact or law for appellate consideration with regard to the issues of entitlement to service connection for left ear hearing loss, entitlement to service connection for right ear hearing loss, and entitlement to service connection for tinnitus.  Accordingly, they are therefore dismissed.

	(CONTINUED ON NEXT PAGE)









ORDER

The issue on appeal of entitlement to service connection for left ear hearing loss is dismissed.

The issue on appeal of entitlement to service connection for right ear hearing loss is dismissed.

The issue on appeal of entitlement to service connection for tinnitus is dismissed.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


